FILED
                            NOT FOR PUBLICATION                            DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-55165

               Plaintiff-Appellee,               D.C. No. 2:92-cr-00749-SVW

  v.
                                                 MEMORANDUM *
DWAYNE ALLEN FALCONER,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                     Stephen V. Wilson, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Dwayne Allen Falconer appeals pro se from the district court’s order

denying his 18 U.S.C. § 3582(c)(2) motion for a reduced sentence. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Falconer contends that he is entitled to a reduced sentence in light of the

crack-cocaine amendments to the U.S. Sentencing Guidelines. Falconer’s

contention fails because he was previously sentenced as a career offender under

U.S.S.G. § 4B1.1, and was thus not sentenced “based on a sentencing range that

has subsequently been lowered by the Sentencing Commission,” as required by

18 U.S.C. § 3582(c)(2). See United States v. Wesson, 583 F.3d 728, 730-32 (9th

Cir. 2009).

      AFFIRMED.




                                          2                                    09-55165